 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11                                UNITED STATES DISTRICT COURT
12                                       DISTRICT OF NEVADA
13
14   JOAN CALHOUN,                                    )       Case No. 2:18−cv−01832−JCM−PAL
                                                      )
15                   Plaintiff,                       )
                                                      )
16   vs.                                              )       STIPULATION AND ORDER FOR STAY
                                                      )       OF PROCEEDINGS PENDING
17   AUTO CLUB GROUP INSURANCE                        )       DECISION ON PLAINTIFF’S MOTION
     COMPANY, a Michigan corporation,                 )       TO REMAND
18                                                    )
                     Defendant.                       )
19                                                    )
20          Plaintiff has filed a Motion to Remand, the parties have submitted a Joint Status Report,
21   and, as set forth in the Report, the parties have stipulated that all deadlines in the Federal Rules
22   of Civil Procedure and the Local Rules of this Court should be stayed until resolution of the
23   motion to remand (except those deadlines applicable to the motion). The parties stipulate that
24   the stay should remain in effect until further order of the Court.
25          The parties so stipulate.
26
27   DATED this 22nd of October, 2018.
28
                                                          1
            /s/ Matthew L. Sharp
 1   Matthew L. Sharp
     Nevada Bar No. 4746
 2   MATTHEW L. SHARP, LTD.
     432 Ridge St
 3   Reno, NV 89501
     Phone: (775) 324-1500
 4   Fax: (775) 284-0675
     matt@mattsharplaw.com
 5
 6          /s/ Thomas A. Biscup
     Thomas A. Biscup (pro hac vice)
 7   ZEBROWSKI LAW
     45952 Schoenherr Road
 8   Shelby Township, MI 48315
     Telephone: (586) 566-7266
 9   Fax: (586) 566-6898
     tom@zebrowskilaw.com
10
11   THE FELDMAN FIRM
12          /s/ David J. Fedlman
13   David J. Feldman, Esq.
     Nevada Bar No. 5947
14   8831 West Sahara Avenue
     Las Vegas, Nevada 89117
15   Phone: (702) 949-5096
     Fax: (702) 949-5097
16   dfeldman@feldmanattorneys.com

17   Attorneys for Defendant AUTO CLUB

18
19
20
21
22
     IT IS SO ORDERED:
23
24   ___________________________________
     UNITED STATES DISTRICT JUDGE
25
     DATED: October 26, 2018
26
27
28
        2
